DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed September 24, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 2, and 10 are amended.  Claims 12-16 were previously withdrawn from consideration, while Claim 17 was previously cancelled. Claims 18 and 19 are added and therefore Claims 1-11, 18, and 19 have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagata (U.S. Patent Publ’n No. 2009/0205619).
Regarding Claims 1 and 18, Sagata discloses a displacement machine (1) arranged for acting on a working fluid and being provided with a lubricant and working fluid separator (4), wherein the displacement machine (1) includes a displacer housing (2), a displacer arrangement (5) displaceable within the displacer housing (2), a working chamber (2a) upon which the displacer arrangement (5) acts to change its volume, and at least one inner volume arranged for containing a lubricant and a working fluid (see Figure 1). Sagata discloses working fluid ports (3a) providing fluid communication 
Regarding Claim 2, Sagata discloses that an inner volume includes a first inner volume (11) freely communicating with a second inner volume (12) (via through hole (13)).
Regarding Claim 3, Sagata discloses that the shielding member (14) is a baffle shielding a working fluid exit in the fluid separator (see paragraph [0030]).
Regarding Claim 4, Sagata discloses that shielding member (14), together with cylinder head cover (4), forms a housing shielding a working fluid exit in the fluid separator (see paragraph [0030]).  
Regarding Claim 9, Sagata discloses that second fluid channel (3c) is extending in a sealed manner into the working fluid return volume (3a) through a bore in a cylinder head (3) (see Figure 1).
Regarding Claim 10, Sagata discloses that second fluid channel (3c) is arranged in a cylinder head cover (4) (see Figure 1), wherein second fluid channel (3c) being defined by a cover (9) and a return pipe (10) extending in a sealed manner from the cover 
Regarding Claim 11, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sagata which is capable of being used in the intended manner, i.e., within the suction port of a compressor.  Since there are no positively claimed structural differences between the reference and the claimed invention, the apparatus of Sagata meets the limitations of the claim.  Moreover, no structure of Sagata prevents the recited operation.
Regarding Claim 19, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sagata which is capable of being used in the intended manner, i.e., evacuating the first volume of air.  Since there are no positively claimed structural differences between the reference and the claimed invention, the apparatus of Sagata meets the limitations of the claim.  Moreover, no structure of Sagata prevents the recited operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sagata as applied to Claim 1 herein, in view of Schwandt et al. (U.S. Patent Publ’n No. 20090193972 “Schwandt”).
Regarding Claim 5, Sagata discloses the invention substantially as claimed, but is silent concerning inclusion of a coalescence promoting material within the separator volume. 
However, Schwandt discloses a crankcase ventilation assembly having a filter (10) with a housing (18) (see Figure 2) mounted to a valve head (14), wherein housing (18) has a separator chamber (26) and a coalescer chamber (28).  A separator (32) in the separator chamber (26) separates air and oil by inertial impaction, wherein coalescer filter elements ((34), (35)) in coalescer chamber (28) separates air and oil by coalescence.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a coalescence promoting material within the separation .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagata as applied to Claim 1 herein, in view of Matsushima (U.S. Patent No. 8,505,521 “Matsushima”).
Regarding Claims 6 and 7, Sagata discloses the invention substantially as claimed, but is silent concerning inclusion of a reed valve for preventing back-flow within the fluid separator.
However, Matsushima discloses a breather apparatus for and engine (10) (see Title), wherein a separator (41) facilitates separation of oil mist from blow-by gas produced during engine operation (see column 4, lines 13-23).  A reed valve (63) is attached to a partition plate (55) of the separator housing (51) to prevent the air induction system (58) from become dirty due to oil mist being carried in, thereby becoming possible to achieve simplification of the maintenance work for maintaining the engine (10).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a reed valve within the separator as described in Matsushima in order to prevent flow of blow-by gas in a direction that opposes the reed valve.
Regarding Claim 8, Sagata discloses the invention substantially as claimed, but is silent concerning flow of separated oil away from the separator. 
However, Matsushima discloses that a fluid mixture inlet path (se Figure 6, “blow-by gas + oil mist” into separator) into the separator volume and a lubricant return path 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blow-by gas recirculation structure of Sagata by providing a single channel having both the fluid inlet path and oil return path as described in Matsushima in order to facilitate a reduction in size and spacing of components within the separator.

Response to Arguments
Applicant’s arguments rely on language solely recited in preamble recitations in Claim(s) 1 and 18. When reading the preamble in the context of the entire claim, the recitation of (1) expanding a working fluid in an organic Rankine cycle system, and (2) compressing a working fluid in a vapor compression heat pump system (respectively) are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747